DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenneth Niles Domash U.S. Patent Publication 2017/0006367 A1 (Domash) in view of Scott A. Colley U.S. Patent 5,769,556 (Colley).
Regarding claim 1, Domash discloses a retrofitting apparatus for use with a chair, the chair including a seat portion that extends substantially parallel to a surface on which the chair is supported, and a back portion that extends substantially perpendicular to the seat portion and away from the surface, the back portion being configured to support a portion of a back of a user seated in the chair, the chair also including at least one elongated connector that connects the seat portion and the back portion (Figure 12-14), the retrofitting apparatus comprising: a removable coupling structure connectable to the at least one elongated connector of the chair, the removable coupling structure (Element 2123, 2124) including at least one connecting member (Element 2123) configured to extend around a perimeter of a portion of the at least one elongated connector of the chair (selected portion of the chair to secure); and a cover (Element 2108/2116) connected to the coupling structure and configured to project above and a top of the user seated in the chair ([0042] and [0101] with covers repositionable to cover selective areas of user’s seated area).  Domash does not directly disclose the cover configured to project from at least a 180 degree radius around at least a portion of the back portion of the chair so as to extend around sides of the back of the user seated in the chair.  Orientation modification is common and well known in the art.  It would be obvious to orientate the cover to provide coverage for user as selected by user.  Domash further discloses wherein the at least one connecting member of the removable coupling structure includes a two-piece clamping structure that secures the retrofitting apparatus to the chair (Figure 27 Element 2123; [0043]); wherein the two-piece clamping structure is configured to define an opening therebetween into which the portion of the at least one elongated connector of the chair is disposed (Figure 29 between Element 2316 and 2140).  Domash does not directly disclose the opening to be parallelepiped in shape and having a soft polymeric elastic material.  Colley discloses a clamp having an opening that is shaped to fit the subject to be clamped (Element 11 or 13) and has a soft polymeric elastic material therein configured to conform to the shape of the opening and rigidly attach the clamping structure to the seat portion (Element 27, 29, 31, 33).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Domash as taught by Colley to include Colley’s opening shape on the clamp.  Such a modification would provide a means to enhance the clamping properties of the clamp to the frame.  
Domash in view of Colley does not directly disclose the opening to be parallelepiped in shape.  Shape modification is common and well known in the art.  Such a modification would provide an alternative shaped frame and clamp opening as a design modification.  
Regarding claim 4, Domash in view of Colley discloses the retrofitting apparatus wherein the two-piece clamping structure is attachable to the cover (Figure 27, Domash).  
Regarding claim 5, Domash in view of Colley discloses the retrofitting apparatus wherein the cover includes rods that form boundaries of the cover (Element 2118, Domash).  
Regarding claim 6, Domash in view of Colley discloses the retrofitting apparatus wherein the cover includes a planar material that extends between and is supported by the rods (Element 2116 extend between Element 2118).  
Regarding claim 7, Domash in view of Colley discloses the retrofitting apparatus wherein the planar material is fabric ([0111], Domash).  
Regarding claims 8 and 9, Domash in view of Colley discloses the retrofitting apparatus wherein the planar material is stretchable spandex ([0111], Colley).  
Regarding claim 10, Domash in view of Colley discloses the retrofitting apparatus wherein the rods are connected to and supported by the removable coupling structure (Element 2124 supports Element 2118, Colley).  
Regarding claim 11, Domash in view of Colley discloses the retrofitting apparatus wherein at least one of the rods extends within at least one aperture defined in the removable coupling structure (Figure 28 and 32, Domash).  
Regarding claim 12, Domash in view of Colley discloses the retrofitting apparatus wherein at least one of the rods is arcuate and passes through an aperture defined in the removable coupling structure (Figure 28 Element 2118 is arcuate and passes through Element 2124 aperture, Domash).  Domash in view of Colley does not directly disclose the at least one of the rods to extend along a plane that is approximately parallel to a direction of extension of the seat portion.  Shape and orientation modification is common and well known in the art ([0117], Domash).  It would have been an obvious design modification to provide the shape of the cover to enhance the privacy features yielded and the orientation modified to provide optimal coverage as user selected.  
Regarding claim 13, Domash in view of Colley discloses the retrofitting apparatus wherein the at least another one of the rods extends in a different direction (Figure 28 Element 2118, Domash).  Domash in view of Colley does not directly disclose wherein the at least another of the rods extends vertically from the at least one of the rods approximately parallel to the direction of extension of the back portion of the chair.  Shape and orientation modification is common and well known in the art ([0117], Domash).  It would have been an obvious design modification to provide the shape of the cover to enhance the privacy features yielded and the orientation modified to provide optimal coverage as user selected.  
Regarding claim 14, Domash in view of Colley discloses the retrofitting apparatus wherein the at least another of the rods extends within an aperture defined in removable coupling structure (Figure 28 Element 2118 extending within Element 2124, Domash).  
Regarding claim 15, Domash in view of Colley discloses the retrofitting apparatus wherein the at least another of the rods is connectable to the at least one of the rods (Figure 28 Element 2119 area wherein Element 2118 is connected, Domash).

Response to Arguments
Applicant's arguments filed May 18, 2022 have been fully considered but they are not persuasive.
Applicant amends claims to further recite, “…the opening has a parallelepiped shape has a soft polymeric elastic material therein configured to conform to the shape of the opening and rigidly attach the clamping structure to the seat portion…”
The structural limitation claiming the shape of the opening is a mere shape modification.  Applicant also states that the shape of the opening and frame profiles to be of various shapes [0073].  The shape of the frame and clamp opening is not exclusive to a parallelepiped shape and Applicant does not state the criticality of the shape.  
The limitation of the clamp having a soft polymeric elastic material is disclosed in Colley.  Colley discloses a clamp system wherein the contact surface of the clamp to the subject to be clamped is lined with a soft polymeric elastic material.  The clamp also provides a rigid fixed securement (Figure 1 and 2).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN H KIM/Primary Examiner, Art Unit 3636